Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable. 
	Two particular references of note are US Pat. No. 6,837,165 and US Pub. No. 2015/0083011. While both these references teach somewhat resembling structures they both fail to anticipate, and/or otherwise render unpatentable, the Applicant’s claimed invention. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In original claim 21, the term “componentreceived” should be amended to read as two separate words, i.e. –component received–. 
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
a jacket defining a cup, the forward component received within the cup and the core component seated in the cup, the jacket having a leading edge portion at an adjacent portion of the forward component, the leading edge portion comprising a reverse taper such that the leading edge portion is separated from the adjacent portion of the forward component.
a jacket formed of copper and defining a cup, the forward component received in the cup, the jacket having a forward edge portion comprising a reverse taper such that the leading edge portion is separated from the adjacent forward nose portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641




    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.